Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 5 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 3rd day of August, 2015, the
cause on appeal to revise or reverse the judgment between

TWYLA COCHRAN, Appellant                             On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-15-00492-CV          V.                       Trial Court Cause No. CC-15-01465-E.
                                                     Opinion delivered by Chief Justice Wright.
JEFF 1, LLC, Appellee                                Justices Lang-Miers and Stoddart
                                                     participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JEFF 1, LLC recover its costs of this appeal from
appellant TWYLA COCHRAN.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 13th day of October, 2015.




                                                                      LISA MATZ, Clerk